Exhibit 10.1 SECURITIES PURCHASE AGREEMENT SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of August1, 2008, by and among Aeolus Pharmaceuticals, Inc., a Delaware corporation with its headquarters located at 23811 Inverness Place, Laguna Niguel, California92677, as issuer (the“Company”), and the investors listed on the Schedule of Buyers attached hereto (individually, a “Buyer” and collectively, the “Buyers”). WHEREAS: A.The Company and each Buyer is executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule 506 of Regulation D (“RegulationD”) as promulgated by the United States Securities and Exchange Commission (the “SEC”) under the 1933 Act. B.The Company has authorized the issuance of a new series of unsecured senior convertible notes of the Company, in the form attached hereto as Exhibit A (the “Notes”), which Notes shall be convertible into shares (as converted, the “Conversion Shares”) of the Company’s common stock, par value $0.01 per share (the“Common Stock”), in accordance with the terms of the Notes, at an initial conversion price, with respect to the Notes issued on the Initial Closing Date (as defined below) and pursuant to Section1(b) below, of $0.35 per share, and with respect to the Notes issued in accordance with Section1(c) below, equal to the TACP (as defined in ExhibitA hereto) per share. C.The Company has authorized the issuance of a new series of Warrants to purchase shares of Common Stock, in the form attached hereto as Exhibit B (the “Warrants”), which Warrants shall be exercisable for shares of Common Stock (as exercised, the “Warrant Shares”) in accordance with the terms of the Warrants, at an initial exercise price of $0.50 per share. D.Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms and conditions stated in this Agreement, (i) that principal amount of Notes set forth opposite such Buyer’s name in column (3) on the Schedule of Buyers attached hereto (the aggregate principal amount of the Notes issued on the Initial Closing Date and pursuant to Section1(b) below for all Buyers shall be $1,000,000) and (ii) Warrants to acquire up to that number of Warrant Shares set forth opposite such Buyer’s name in column (4) of the Schedule of Buyers attached hereto (the aggregate number of Warrant Shares underlying the Warrants issued on the Initial Closing Date and pursuant to Section1(b) below for all Buyers shall be 2,000,000), subject to adjustment as provided for in the Warrant. E.The Company wishes to offer to Buyers the option to buy, collectively, up to $4,000,000 in aggregate principal amount of additional Notes together with Warrants to acquire up to an aggregate of 8,000,000 additional Warrant Shares, subject to adjustment as provided for in the Warrant, in accordance with the terms and conditions of Section1(c) below. -1- F.The Notes, the Conversion Shares, the Warrants and the Warrant Shares collectively are referred to herein as the “Securities”.“Unit” shall refer to (i)a $1,000 in principal amount of Notes and (ii)Warrants, issued concurrently with the issuance of Notes to a Buyer of Notes referred to in clause(i), to purchase up to 2,000 Warrants Shares, subject to adjustment as provided for in the Warrant. NOW, THEREFORE, the Company and each Buyer hereby agree as follows: 1.PURCHASE AND SALE OF NOTES AND WARRANTS. (a)Purchase and Sale of Notes and Warrants on the Initial Closing Date. (i)Initial Notes and Warrants.Subject to the satisfaction (or waiver) of the conditions set forth in Sections 6 and 7(a) below, the Company shall issue and sell to each Buyer, and each Buyer severally, but not jointly, shall purchase from the Company, (x) a principal amount of Notes equal to the product of the principal amount of Notes as is set forth opposite such Buyer’s name in column (3) on the Schedule of Buyers multiplied by 50%, and (y) Warrants to acquire up to that number of Warrant Shares equal to the product of the number of Warrant Shares as is set forth opposite such Buyer’s name in column (4) on the Schedule of Buyers multiplied by 50% (the “Initial Closing”). (ii)Initial Closing.The date and time of the Initial Closing (the “Initial Closing Date”) shall be 10:00 a.m., New York City time, on the date hereof (or such later date as is mutually agreed to by the Company and each Buyer) after notification of satisfaction (or waiver) of the conditions to the Initial Closing set forth in Sections 6 and 7(a) below at the offices of Lowenstein Sandler PC, 1251 Avenue of the Americas, 18th Floor, New York, New York 10020. (iii)Initial Purchase Price.The aggregate purchase price for the Notes and the Warrants to be purchased by each Buyer at the Initial Closing (the “Initial Purchase Price”) shall equal the product of the amount set forth opposite each such Buyer’s name in column (3) of the Schedule of Buyers multiplied by 50%.Each Buyer shall pay $1,000 for each $1,000 of principal amount of Notes and related Warrants to be purchased by such Buyer at the Initial Closing. (b)Purchase and Sale of Additional Notes and Warrants on each Subsequent Closing Date. (i)Subsequent Notes and Warrants.On the one (1) month anniversary of the Initial Closing Date and on the same day of each month thereafter through and including the four month anniversary of the Initial Closing Date (or if such day is not a Business Day (as defined in Section4(e)), then on the first Business Day immediately thereafter), subject to the satisfaction (or waiver) of the conditions set forth in Sections 6 and 7(b) below, the Company shall issue and sell to each Buyer, and each Buyer severally, but not jointly, shall purchase from the Company on the Subsequent Closing Date (as defined below), (x) a principal amount of Notes equal to the product of the principal amount of Notes as is set forth opposite such Buyer’s name in column (3) on the Schedule of Buyers multiplied by 12.5%, and (y)Warrants to acquire up to that number of Warrant Shares equal to the product of the number -2- of Warrant Shares as is set forth opposite such Buyer’s name in column (4) on the
